Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 are rejected under 35 U.S.C. 103 as being unpatentable over RDGames (“Tutorial: how to extract character models from video games with ninjaripper”, 2016) in view of Hubs (“3D printing for design done using 3DS MAX”, 2015), Toyze (“Bring Pou, Om Nom, Talking Tom and The Tribez game characters to life as customized toys”, 2015) further in view of Anuscl (“How to 3D Print Video Game Characters”, 2015).

Regarding Claim 1. RDGames teaches A method of enhancing a 3D printed model (RDGames, page 1-2, the video shows how to extract 3D models and textures from any video game. The 3D model displaying/editing platform is Autodesk 3ds Max 2016, which allows customizing and scripting for 3D models.), comprising the steps of:

RDGames fails to explicitly teach, however, Hubs teaches 3D printed model (Hubs, page 1, par 1-5, the article describes Autodesk 3DS max can export “stl” files, which can be used for 3D printing of the designated 3D model.).
RDGames and Hubs are analogous art because they both teach 3D models rendered by Autodesk 3DS Max. RDGames further teaches extracting video game characters using ninjaripper and creating corresponding 3D models using Autodesk 3DS Max. Hubs further teaches export “stl” file from Autodesk 3DS Max for further 3D printing. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the video game character 3D model extracting method (taught in RDGames), to further export the 3D model file for 3D printing (taught in Hubs), so as to create a real video game toy figure for personal unique collection or present it as gifts.  

The combination of RDGames and Hubs further teaches generating successive visualisations of a virtual environment comprising a target object (RDGames, page 6-9, when ninjaripper is started, the video game Nosgoth is started, a series of images of the character standing in the game background are displaying in different angles.);

The combination of RDGames and Hubs fails to explicitly teach, however, Toyze and Anuscl teaches receiving a user input indicating selection of a visualisation of the target object at a particular moment in time (Toyze, page 1-3, Toyze is an app that can bring your favorite video game characters to life as customized toys.
Page 4-8, the user can choose the game and character he/she like. The user can personalize the toy by choosing its pose and adding different accessories such as hats.
Therefore, the character is selected at the time it is wearing specified accessories.
Anuscl, the article describes method for 3D printing video game characters. Page 3, par 4-5,  Toyze is an iOS and Android App which lets you create and customize character from popular video games – such as Talking Tom and Friends, The Tribes, and Pou – and then have it 3D printed through iMaterialise.);
RDGames, Hubs, Toyze and Anuscl are analogous art because they all teach creating 3D models for virtual object in video game. RDGames and Hubs further teach extracting video game characters using ninjaripper and creating corresponding 3D models using Autodesk 3DS Max for 3D printing. Toyze and Anuscl further teaches selecting character of interest and applying further customizations and 3D print the modified character model. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the video game character 3D model extracting method (taught in RDGames and Hubs), to further allow the user to make selection among a plurality of characters and apply further modifications and 3D printing (taught in Toyze and Anuscl), so as to create a real video game toy figure for personal unique collection or present it as gifts (Toyze, page 17-18).

The combination of RDGames, Hubs, Toyze and Anuscl further teaches generating visualisation data to enable subsequent visualisation of at least the target object as at the particular moment in time;
causing the visualisation data to be stored at a unique location;
(RDGames, page 10-14, several dots rip and dot DDS files are generated by ninjaripper representing models and textures extracted from the game. These files will be located in the output folder selected to be located in the output folder selected during the configuration of ninjaripper.)
generating 3D print model data for 3D printing of the target object (RDGames, page 21-24, using Autodesk 3DS Max, 3d model of Rosalyn vampire with the textures is created. The model can be exported to any other formats to be edited in other programs.
Hubs, page 1, par 1-5, the article describes Autodesk 3DS max can export “stl” files, which can be used for 3D printing of the designated 3D model.); and
associating data identifying the unique location of the stored visualisation data with the 3D print model data (Toyze, page 11-17, the user interface provides menu for user to select “My Models” to bring up a list of customized 3d models. A specific character can be selected and order for 3D printing is selected. The corresponding toy will be delivered to the user.
RDGames, page 10-14, several dots rip and dot DDS files are generated by ninjaripper representing models and textures extracted from the game. These files will be located in the output folder selected to be located in the output folder selected during the configuration of ninjaripper.
Therefore, in order for the software to display a list of stored customized 3D models. Those data has to be stored either at local disk, or at a remote storage located on a server.).

Claim 12 is similar in scope as Claim 1, and thus is rejected with same rationale. Claim 12 further requires:
an image processor; a user input port; a storage processor; a 3D print processor; and an association processor (RDGames, The video describes the method of extracting game character from a video game. The whole process is running on a Windows computer. It is considered inherited for a Windows computer to include user input port (mouse or keyboard), and processor(s) including GPU and/or CPU, for various operations. Since the Autodesk 3DS Max can export 3D model file for 3D printing, the process(s) is also functioning as a 3D print processor.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over RDGames in view of Hubs, Toyze, Anuscl further in view of Darzentas et al ("The data driven lives of wargaming miniatures." Proceedings of the 33rd Annual ACM Conference on Human Factors in Computing Systems, 2015).

Regarding Claim 2. The combination of RDGames, Hubs, Toyze and Anuscl further teaches (Original) The method of claim 1, comprising the steps of:
3D printing the target object based upon the generated 3D print model data (Hubs, page 1, par 1-5, the article describes Autodesk 3DS max can export “stl” files, which can be used for 3D printing of the designated 3D model.
Anuscl, the article describes method for 3D printing video game characters. Page 3, par 4-5,  Toyze is an iOS and Android App which lets you create and customize character from popular video games – such as Talking Tom and Friends, The Tribes, and Pou – and then have it 3D printed through iMaterialise.); and

The combination of RDGames, Hubs, Toyze and Anuscl fails to explicitly teach, however, Darzentas teaches incorporating a machine-readable representation of the data identifying the unique location of the stored visualisation data into the 3D printed target object (Darzentas, abstract, the paper describes an ethnographic study of the practice of miniature wargaming in order to shed light onto the complex lives of physical things and the ways in which they acquire data footprints. We take an extended view of the practice, revealing how people invest great effort into crafting miniatures, playing with them, curating and telling stories about them, and passing them on. Throughout, we emphasise the use of both traditional and digital technologies to build rich data footprints. In discussing our findings, we adopt a ‘thing-centric’ perspective that focuses on the extended lifetimes of the miniatures themselves. This enables us to identify opportunities for digital augmentation in support of capturing ‘life away from the table’ and a need for HCI to focus on designing trajectories of things.
Page 2434, col 1, par 4, col 2, par 1, Considering that hobbyists already make great efforts to maintain data footprints and that many are turning to digital technologies – from spreadsheets to blogs – to assist them, it is natural to consider how emerging IoT technologies might support their current data practices, enable new ones and increase the depth and breadth of the information with previously untapped data. Various emerging IoT technologies might handily facilitate this. Passive and active electronics, from RFID tags to Low-Energy Bluetooth beacons, might be embedded within miniatures, plinths, stands, tables and even craft tools to more easily capture data from all phases of a miniature’s lifetime.
Page 2434, col 2, par 2, of course, the idea of embedding digital technologies into gaming objects and tables is hardly new. There is also a noticeable effort by the entertainment industry to bridge the physical-digital divide as illustrated by augmented Reality products such as Activision’s Skylanders and Disney’s Infinity. These products utilize NFC equipped miniatures as physical representations of game characters such that a player must first buy a physical miniature in order to then take control of a character in the digital game. These miniatures also act as devices for storing the progress and history of the characters throughout the game.).
RDGames, Hubs, Toyze, Anuscl and Darzentas are analogous art because they all teach extracting virtual object/character from video game and use 3D printing to create a physical object. Darzentas further teaches embedding NFC data on the miniatures to store data footprints of those characters. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the video game character 3D model extracting method (taught in RDGames, Hubs, Toyze and Anuscl), to further use NFC to store further data for the game characters (taught in Darzentas), so as to provide more documentary record for the specific character (Darzentas, page 2434, col 1, par 2, col 2, par 2.).

Regarding Claim 3. The combination of RDGames, Hubs, Toyze, Anuscl and Darzentas further teaches The method of claim 2, in which the machine-readable representation of the data is encoded in a near field communication device incorporated into the 3D printed target object or a support structure thereof (Darzentas, abstract, the paper describes an ethnographic study of the practice of miniature wargaming in order to shed light onto the complex lives of physical things and the ways in which they acquire data footprints. We take an extended view of the practice, revealing how people invest great effort into crafting miniatures, playing with them, curating and telling stories about them, and passing them on. Throughout, we emphasise the use of both traditional and digital technologies to build rich data footprints. In discussing our findings, we adopt a ‘thing-centric’ perspective that focuses on the extended lifetimes of the miniatures themselves. This enables us to identify opportunities for digital augmentation in support of capturing ‘life away from the table’ and a need for HCI to focus on designing trajectories of things.
Page 2434, col 2, par 2, of course, the idea of embedding digital technologies into gaming objects and tables is hardly new. There is also a noticeable effort by the entertainment industry to bridge the physical-digital divide as illustrated by augmented Reality products such as Activision’s Skylanders and Disney’s Infinity. These products utilize NFC equipped miniatures as physical representations of game characters such that a player must first buy a physical miniature in order to then take control of a character in the digital game. These miniatures also act as devices for storing the progress and history of the characters throughout the game.).
The reasoning for combination of RDGames, Hubs, Toyze, Anuscl and Darzentas is the same as described in Claim 2.

Regarding Claim 4. The combination of RDGames, Hubs, Toyze, Anuscl and Darzentas further teaches The method of claim 2, in which the machine-readable representation of the data is encoded in a visual code incorporated into a surface of the 3D printed target object or a support structure thereof (Darzentas, page 2434, col 1, par 4, col 2, par 1, Considering that hobbyists already make great efforts to maintain data footprints and that many are turning to digital technologies – from spreadsheets to blogs – to assist them, it is natural to consider how emerging IoT technologies might support their current data practices, enable new ones and increase the depth and breadth of the information with previously untapped data. Various emerging IoT technologies might handily facilitate this. Passive and active electronics, from RFID tags to Low-Energy Bluetooth beacons, might be embedded within miniatures, plinths, stands, tables and even craft tools to more easily capture data from all phases of a miniature’s lifetime.).
The reasoning for combination of RDGames, Hubs, Toyze, Anuscl and Darzentas is the same as described in Claim 2.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over RDGames in view of Hubs, Toyze, Anuscl, Darzentas further in view of Benedetti (“Robot maker bring Skylanders toys to life”, 2012).

Regarding Claim 5. The combination of RDGames, Hubs, Toyze, Anuscl and Darzentas fails to explicitly teach, however, Benedetti teaches The method of claim 1, in which the visualisation data comprises one or more selected from the list consisting of:
i. a game save for the particular moment in time;
ii. one or more textures or identifiers of textures used by a graphics card at the particular moment in time;
iii. mesh data corresponding to the state of at least part of the virtual environment at the particular moment in time;
iv. Z-buffer information providing depth data at the particular moment in time;
v. descriptors relating to the warping or modification of meshes, textures or any surface appearance, the particular moment in time;
vi. a point-cloud of the scene captured using virtual photogrammetry for the particular moment in time; and
vii. a series of rendered images of the scene from a predetermined distribution of virtual camera positions centred on the original in-game viewpoint for the particular moment in time (Benedetti, page 1, par 1-2, the article describes a video game named “Skylanders Giants” and its associated 40-plus collectible toys that go with the video game.
Page 2, par 4-7, The gist of the phenomenon is this: the Skylanders video games (available for most all of the gaming machines) are bright, humor-filled action/role-playing titles that task players with using various colorful characters (the Skylanders themselves) to fight off a host of baddies trying to take over the soaring world of Skylands. 
But the twist here is that the characters in the games are also real-world toys. And these physical toys appear to be sucked from our world right into the game world ... where they are then brought to digital life.
Thanks to the magic worked by the RFID chip embedded in the bottom of each toy, the player simply places their Skylander figure on the Portal of Power (a plastic peripheral that comes with the games). An animated version of that character is then whisked into the game.
But what really sends this tech over the top is the fact that the character's experiences in the game are stored on the matching toy's RFID chip. That means kids can take their Skylander toy with them to a friend's house and then pop that toy onto their friend's Portal and into their friend's Skylanders game where it will still have all of its own unique game stats and upgrades in tact.
Therefore, the RFID embedded on the character stores the game experience data specific for the corresponding character at a specific time.).
RDGames, Hubs, Toyze, Anuscl, Darzentas and Benedetti are analogous art because they all teach video game characters. The combination of RDGames, Hubs, Toyze, Anuscl and Darzentas further teaches extracting virtual object/character from video game and use 3D printing to create a physical object. Darzentas and Benedetti both further teaches embedding RFID data on the miniatures to store data footprints of those characters. Benedetti further teaches using RFID tag to store the game experience of the corresponding game character toy. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the video game character 3D model extracting and 3D printing method (taught in RDGames, Hubs, Toyze, Anuscl and Darzentas), to further use embedded RFID tag to store game experience data for the game characters (taught in Benedetti), so as to allow player to take their game toy with them to a friend’s house and pop that toy onto their friend’s Portal and into their friend’s video game where it will still have all of its own unique game stats and upgrades intact (Benedetti, page 2, par 7).

Claims 6-7, 9-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over RDGames in view of Hubs, Benedetti further in view of Guia et al ("Interacting with objects in games through RFID technology." Radio Frequency Identification from System to Applications 166 (2013)).

Regarding Claim 6. RDGames teaches A method of enhancing a 3D printed model (RDGames, page 1-2, the video shows how to extract 3D models and textures from any video game. The 3D model displaying/editing platform is Autodesk 3ds Max 2016, which allows customizing and scripting for 3D models.), comprising the steps of:

RDGames fails to explicitly teach, however, Hubs teaches 3D printed model (Hubs, page 1, par 1-5, the article describes Autodesk 3DS max can export “stl” files, which can be used for 3D printing of the designated 3D model.).
RDGames and Hubs are analogous art because they both teach 3D models rendered by Autodesk 3DS Max. RDGames further teaches extracting video game characters using ninjaripper and creating corresponding 3D models using Autodesk 3DS Max. Hubs further teaches export “stl” file from Autodesk 3DS Max for further 3D printing. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the video game character 3D model extracting method (taught in RDGames), to further export the 3D model file for 3D printing (taught in Hubs), so as to create a real video game toy figure for personal unique collection or present it as gifts.  

The combination of RDGames and Hubs fails to explicitly teach, however, Benedetti teaches machine-readable representation of data incorporated into a 3D printed target object (Benedetti, page 1, par 1-2, the article describes a video game named “Skylanders Giants” and its associated 40-plus collectible toys that go with the video game.
Page 2, par 4-7, The gist of the phenomenon is this: the Skylanders video games (available for most all of the gaming machines) are bright, humor-filled action/role-playing titles that task players with using various colorful characters (the Skylanders themselves) to fight off a host of baddies trying to take over the soaring world of Skylands. 
But the twist here is that the characters in the games are also real-world toys. And these physical toys appear to be sucked from our world right into the game world ... where they are then brought to digital life.
Thanks to the magic worked by the RFID chip embedded in the bottom of each toy, the player simply places their Skylander figure on the Portal of Power (a plastic peripheral that comes with the games). An animated version of that character is then whisked into the game.
But what really sends this tech over the top is the fact that the character's experiences in the game are stored on the matching toy's RFID chip. That means kids can take their Skylander toy with them to a friend's house and then pop that toy onto their friend's Portal and into their friend's Skylanders game where it will still have all of its own unique game stats and upgrades in tact.
Therefore, the RFID embedded on the character stores the game experience data specific for the corresponding character at a specific time.).
RDGames, Hubs and Benedetti are analogous art because they all teach video game characters. RDGames further teaches extracting video game characters using ninjaripper and creating corresponding 3D models using Autodesk 3DS Max. Hubs further teaches export “stl” file from Autodesk 3DS Max for further 3D printing. Benedetti further teaches embedding RFID tag on a game character toy to store the game experience of the corresponding game character. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the video game character 3D model extracting and 3D printing method (taught in RDGames and Hubs), to further use embedded RFID tag to store game experience data for the game characters (taught in Benedetti), so as to allow player to take their game toy with them to a friend’s house and pop that toy onto their friend’s Portal and into their friend’s video game where it will still have all of its own unique game stats and upgrades intact (Benedetti, page 2, par 7).

The combination of RDGames, Hubs and Benedetti fails to explicitly teach, however, Guia teaches extracting, from a machine-readable representation of data incorporated into a 3D printed target object, data identifying a unique location of stored visualisation data that enables subsequent visualisation of at least the target object as visualised within a virtual environment at the same particular moment in time at which 3D model data used to 3D print the target object was generated (Guia, page 325, par 1-2, the article describes using RFID to interact with objects in game. Interactive games aimed at educational environments are becoming increasingly important in children´s learning. The main objective of this chapter is focused on how to exploit the evolution of technology to improve user interaction in game environments through digitalized objects with identification technology (such as RFID or Near Field Communication). Digitalized objects are used as interaction resources. They are used in conjunction with mobile devices providing the performance of tasks with a simple and intuitive gesture. In the first place, mobile devices offer sophisticated methods to provide users with services to make use of information and to interact with objects in the real world. In the second place, physical objects are associated with digital information through identification technologies such as RFID. In this context, physical mobile interactions allow users to play games through natural interaction with objects in the real world.
Page 328, par 3, the main objective of the project was to develop educational games for children that offer easy interaction based on RFID. For this purpose, the advantages offered by games developed in the pre-computer age (traditional games) were combined with the advantages and benefits of computer games.
Page 329, par 1-2, this kind of the system functions as follows: in the main game an interface is projected on the wall. Users with physical interfaces, i.e., the objects that integrate RFID tags, can interact with the main interface; this requires the mobile device that incorporates the RFID reader to interact with the main interface, which is necessary to bring objects to the mobile device (See Figure 1).
Page 332, par 1-2, the communication between interaction devices (mobile devices) and interaction resources (digitalized objects) is the following: The RFID tag (embedded in the object) is a small chip integrated circuit, adapted to a radio frequency antenna that enables communication via radio. The energy to generate communication is received from the reader´s radio waves (integrated into the mobile devices). The device on the client´s side includes a reader and a controller that is responsible for processing information received by the physical object and transforming it into useful information, such as an XML message that is sent to the server, which will process the message and trigger an action, such as the generation of user interfaces or the information requested at that time. The network technology is then used to notify the customer with through web services, connecting the two components: the client and the server (See Figure 4).

    PNG
    media_image1.png
    624
    1448
    media_image1.png
    Greyscale
);
accessing the unique location; and
obtaining at least a first visualisation of at least the target object (Guia, page 332, par 4, application layer provides services to support the stimulating games. It is consists of a server, which is a computer as part of a network, providing services to the devices which are connected to it. It provides important functions such as Web Services database.
Page 333, par 3, the internal operation is as follows: the web service receives the information, which is the output layer, and specifically the id tag which in this application has been read from mobile devices. The system checks the method associated with this id tag in the database. Web Service receives information about the method that it must execute. The execution of this operation depends on the following parameters: the object identifier, the executed game and the current status in the game.
Page 334, par 8, TrainInAb (Training Intellectual Abilities) is an interactive and collaborative game designed to stimulate people with intellectual disabilities. The game is based on RFID technology; it allows a new form of human-computer interaction to be integrated. The user can interact with the system through everyday objects such as cards, toys, coins, etc. (See Figure 5). For example, if in the game an object must be associated with another, the user only has to bring the corresponding object closer to the mobile device, which the system will then recognize and display the outcome of the game (See Figure 5 and Figure 6)).
RDGames, Hubs, Benedetti and Guia are analogous art because they all teach video game characters. RDGames further teaches extracting video game characters using ninjaripper and creating corresponding 3D models using Autodesk 3DS Max. Hubs further teaches export “stl” file from Autodesk 3DS Max for further 3D printing. Benedetti further teaches embedding RFID tag on a game character toy to store the game experience of the corresponding game character. Guia further teaches using toy embedded RFID to trigger further interaction with the video game. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of extracting video game character 3D model, 3D printing the character and embedding RFID to the character (taught in RDGames, Hubs and Benedetti), to further use such character to interact with the game through RFID (taught in Guia), so as to create educational gaming system for users, specifically children or people with disabilities (Guia, page 327, par 4).

Regarding Claim 7. The combination of RDGames, Hubs, Benedetti and Guia further teaches The method of claim 6, in which the machine-readable representation is extracted from a near field communication device
incorporated into the 3D printed target object or a support structure thereof, by one selected from the list consisting of:
i. a mobile phone comprising a near field communication reader; and
ii. a peripheral device comprising a near field communication reader and operably coupled to an entertainment device (Guia, page 327, par 2, Identification technology such as RFID and NFC has been used to transmit the identity of an object using radio waves. In this way different types of interaction are allowed, such as touching which involves touching an object to a mobile device and enabling the user to perform the selected task. For example [15][16] show some projects using this technique. Scanning: the mobile device or other device is capable of scanning information and interacting with the system to provide a service to the user.).
The reasoning for combination of RDGames, Hubs, Benedetti and Guia is the same as described in Claim 6.

Regarding Claim 9. The combination of RDGames, Hubs, Benedetti and Guia further teaches The method of claim 6, in which the step of obtaining the at least first visualisation of these the target object comprises 
receiving the stored visualisation data at a user device from a remote server hosting the unique location, and 
generating the at least first visualisation of at least the target object (Guia, Page 329, par 1-2, this kind of the system functions as follows: in the main game an interface is projected on the wall. Users with physical interfaces, i.e., the objects that integrate RFID tags, can interact with the main interface; this requires the mobile device that incorporates the RFID reader to interact with the main interface, which is necessary to bring objects to the mobile device (See Figure 1).
Page 332, par 1-2, the communication between interaction devices (mobile devices) and interaction resources (digitalized objects) is the following: The RFID tag (embedded in the object) is a small chip integrated circuit, adapted to a radio frequency antenna that enables communication via radio. The energy to generate communication is received from the reader´s radio waves (integrated into the mobile devices). The device on the client´s side includes a reader and a controller that is responsible for processing information received by the physical object and transforming it into useful information, such as an XML message that is sent to the server, which will process the message and trigger an action, such as the generation of user interfaces or the information requested at that time. The network technology is then used to notify the customer with through web services, connecting the two components: the client and the server (See Figure 4).

    PNG
    media_image1.png
    624
    1448
    media_image1.png
    Greyscale
).
The reasoning for combination of RDGames, Hubs, Benedetti and Guia is the same as described in Claim 6.

Regarding Claim 10. The combination of RDGames, Hubs, Benedetti and Guia further teaches The method of claim 6, in which the step of obtaining the at least first visualisation of these the target object comprises:
generating the at least first visualisation of at least the target object at a remote server hosting the unique location, and
transferring the at least first visualisation to a user device over a network (Guia, Page 329, par 1-2, this kind of the system functions as follows: in the main game an interface is projected on the wall. Users with physical interfaces, i.e., the objects that integrate RFID tags, can interact with the main interface; this requires the mobile device that incorporates the RFID reader to interact with the main interface, which is necessary to bring objects to the mobile device (See Figure 1).
Page 332, par 1-2, the communication between interaction devices (mobile devices) and interaction resources (digitalized objects) is the following: The RFID tag (embedded in the object) is a small chip integrated circuit, adapted to a radio frequency antenna that enables communication via radio. The energy to generate communication is received from the reader´s radio waves (integrated into the mobile devices). The device on the client´s side includes a reader and a controller that is responsible for processing information received by the physical object and transforming it into useful information, such as an XML message that is sent to the server, which will process the message and trigger an action, such as the generation of user interfaces or the information requested at that time. The network technology is then used to notify the customer with through web services, connecting the two components: the client and the server (See Figure 4).).
The reasoning for combination of RDGames, Hubs, Benedetti and Guia is the same as described in Claim 6.

Claim 11 is similar in scope as Claim 6, and thus is rejected with same rationale. Claim 11 further requires:
A non-transitory, computer readable recording medium (Guia, page 332, par 1-2, the communication between interaction devices (mobile devices) and interaction resources (digitalized objects) is the following: The RFID tag (embedded in the object) is a small chip integrated circuit, adapted to a radio frequency antenna that enables communication via radio. The energy to generate communication is received from the reader´s radio waves (integrated into the mobile devices). The device on the client´s side includes a reader and a controller that is responsible for processing information received by the physical object and transforming it into useful information, such as an XML message that is sent to the server, which will process the message and trigger an action, such as the generation of user interfaces or the information requested at that time. The network technology is then used to notify the customer with through web services, connecting the two components: the client and the server (See Figure 4).
Therefore, it is considered inherited that server and client device comprise computer readable storage.).
The reasoning for combination of RDGames, Hubs, Benedetti and Guia is the same as described in Claim 6.

Claim 14 is similar in scope as Claim 6, and thus is rejected with same rationale. Claim 14 further requires:
 An entertainment device, comprising an extraction processor; an access processor; and a processor (RDGames, The video describes the method of extracting game character from a video game. The whole process is running on a Windows computer. It is considered inherited for a Windows computer to include user input port (mouse or keyboard), and processor(s) including GPU and/or CPU, for various operations.).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over RDGames in view of Hubs, Benedetti, Guia et al further in view of Pierce (“Toys R Us QR codes to enhance holiday toy shopping experience”, 2014).

Regarding Claim 8. The combination of RDGames, Hubs, Benedetti and Guia fails to explicitly teach, however, Pierce teaches The method of claim 6, in which the machine-readable representation is extracted from a visual code incorporated into a surface of the 3D printed target object or a support structure thereof, by one selected from the list consisting of:
i. a mobile phone comprising a video camera; and
ii. a peripheral device comprising a video camera and operably coupled to an entertainment device (Pierce, page 2, par 1, Toys"R"Us has expanded its mobile offerings for the holiday season, providing an enhanced shopping experience for on-the-go shoppers.
Page 2, par 4, For example, in the approximately two weeks following the launch of The Great Big Toys"R"Us Book, the four product-specific QR codes throughout the catalog for Air Swimmers eXtreme from Animal Planet, My Keepon from Wow! Stuff, Moshi Monsters from Spin Master and The Trash Pack from Moose Toys and the Fast Lane JLX Matrix from Toys"R"Us, were scanned tens of thousands of times. Each item's accompanying QR code lets viewers see demonstrations of the product in action, such as My Keepon bopping to a dance beat or the Air Swimmers eXtreme sneaking up on an unsuspecting parent.
QR code is visual code attached to the surface of an object.).
RDGames, Hubs, Benedetti, Guia, Pierce are analogous art because they all teach game characters toys. RDGames further teaches extracting video game characters using ninjaripper and creating corresponding 3D models using Autodesk 3DS Max. Hubs further teaches export “stl” file from Autodesk 3DS Max for further 3D printing. Benedetti further teaches embedding RFID tag on a game character toy to store the game experience of the corresponding game character. Guia further teaches using toy embedded RFID to trigger further interaction with the video game. Pierce further teaches using attached QR code to trigger displaying the toy in action. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of extracting video game character 3D model, 3D printing the character and embedding tag to the character (taught in RDGames, Hubs, Benedetti and Guia), to further attach visual code such as QR code to trigger demonstrating toy in action (taught in Pierce), so as to provide user with more informative shopping experience (Pierce, page 2, par 1) by using cheaper identification method (visual code).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over RDGames in view of Hubs, Toyze, Anuscl, Darzentas further in view of Thrasher (“3D Printing and RFID How Innovation Will Change Your (Business) Life”, 2013).

Claim 13 is similar in scope as Claim 12, and thus is rejected with same rationale. Claim 13 further requires:
a 3D printer adapted to 3D print the target object based upon the generated 3D print model data (RDGames, page 1-2, the video shows how to extract 3D models and textures from any video game. The 3D model displaying/editing platform is Autodesk 3ds Max 2016, which allows customizing and scripting for 3D models.
Hubs, page 1, par 1-5, the article describes Autodesk 3DS max can export “stl” files, which can be used for 3D printing of the designated 3D model.); and wherein

The combination of RDGames, Hubs, Toyze, Anuscl and Darzentas fails to explicitly teach, however, Thrasher teaches the 3D printer is adapted to incorporate a machine-readable representation of the data identifying the unique location of the stored visualisation data into the 3D printed target object (Thrasher, page 1, par 1, the emergence of affordable 3D printers can be combined with RFID technology in a number of new and exciting ways. The convergence between these two technologies has already been used to improve businesses, customer experiences, and even your daily commute.
Page 2, par 4-6, 3D printing opens the door for RFID tags to be embedded almost anywhere. “We have developed a process by which we embed the tag within the object. This is different from simply attaching a sticker tag to the bottom that anyone can remove” Richard Grundy, co-founder and CEO of Flomio, recently said to RFID Journal2. Flomio and game developer Plow Digital are looking at the possibilities of embedding NFC tags in 3D printed objects. Audi is interested in the innovative process and is currently discussing potential projects with Flomio and Plow.
Darzentas, page 2434, col 2, par 2, of course, the idea of embedding digital technologies into gaming objects and tables is hardly new. There is also a noticeable effort by the entertainment industry to bridge the physical-digital divide as illustrated by augmented Reality products such as Activision’s Skylanders and Disney’s Infinity. These products utilize NFC equipped miniatures as physical representations of game characters such that a player must first buy a physical miniature in order to then take control of a character in the digital game. These miniatures also act as devices for storing the progress and history of the characters throughout the game.).
Darzentas and Thrasher are analogous art because they all teach 3D printed object with embedded RFID tags. The combination of RDGames, Hubs, Toyze, Anuscl and Darzentas further teaches extracting virtual object/character from video game and use 3D printing to create a physical object with embedded RFID. Thrasher further teaches process of embedding the RFID tag into the 3D printed object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the video game character 3D model extracting and 3D printing method (taught in RDGames, Hubs, Toyze, Anuscl and Darzentas), to further use the process for embedding RFID tag to object (toy) (taught in Thrasher), so that the RFID could not be easily removed for the target object (Thrasher, page 2, par 4-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/           Primary Examiner, Art Unit 2611